Title: To George Washington from Thomas Bourke, 27 February 1797
From: Bourke, Thomas
To: Washington, George


                        
                            Sir 
                            Phila. 27th Febry 1797.
                        
                        Considering that I have not the honor of being known to you, I fear I shall be
                            justly charged with an unreasonable share of Confidence, in the liberty I take in troubling
                            you With this letter.
                        About the Middle of last Month, Genl Gun & Colo.
                            Tatnal, Signified to me their wish of Seeing me Appointed Surveyor of the Port of Savannah
                            in the State of Georgia, where I reside, And Genl Gunn was good enough
                            to introduce me to the Secretary of the Treasury; whom he requested to have me Nominated,
                            And upon whom I waited a few days after, agreeable to his desire, when he Asked if I had
                            been Acquainted with the Gentlemen from Georgia; to which I replied, that I was well
                            acquainted with Genl Gun, Colo. Tatnal & Mr Mellidge; but not with
                            Mr Baldwin, whom I had Never Seen; As he lived in the interior parts of Georgia, when Not
                            attending on Congress; And begd leave to refer him to these Gentlemen: he then desired to
                            know, whether I was Acquainted with Colo. Habersham, and his brother, Major Habersham; to
                            which I Answered That I was, And Observed that it was a great inducement with me, to have to
                            do with so Amiable, and Worthy a Man, as the Collector of Savannah, And there the business
                            ended. I could have refered the Secretary, to the Senators, and most of the representatives,
                            from south Cara, as also to Mr steel, Controler of the Treasury, in respect of my Character
                            &c. I have the honor to be, your Excellencies Mo: Obt servt
                        
                            Tho. Bourke
                            
                    